Exhibit 10.45

 

REGISTRATION RIGHTS AGREEMENT

 

Dated as of December 14, 2004

 

Among

 

SBA COMMUNICATIONS CORPORATION,

 

and

 

LEHMAN BROTHERS INC.,

DEUTSCHE BANK SECURITIES INC.,

FRIEDMAN, BILLINGS, RAMSEY & CO., INC.,

RAYMOND JAMES & ASSOCIATES, INC.,

RBC CAPITAL MARKETS CORPORATION,

TD SECURITIES (USA) LLC,

 

as Initial Purchasers

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

1.    Definitions    1 2.    Securities Subject to This Agreement    3 3.   
Registered Exchange Offer    3 4.    Shelf Registration    5 5.    Additional
Interest    6 6.    Registration Procedures    7 7.    Registration Expenses   
14 8.    Indemnification and Contribution    15 9.    Rule 144A    18 10.   
Participation in Underwritten Registrations    18 11.    Selection of
Underwriters    18 12.    Miscellaneous    18

 

i



--------------------------------------------------------------------------------

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of December 14, 2004 by and among SBA Communications Corporation, a Florida
corporation (the “Company”) and Lehman Brothers Inc., Deutsche Bank Securities
Inc., Friedman, Billings, Ramsey & Co., Inc., Raymond James & Associates, Inc.,
RBC Capital Markets Corporation and TD Securities (USA) LLC (each an “Initial
Purchaser”).

 

This Agreement is entered into in connection with the Purchase Agreement, dated
December 1, 2004, by and among the Company and the Initial Purchasers (the
“Purchase Agreement”), which provides for the sale by the Company to the Initial
Purchasers of $250,000,000 aggregate principal amount of the Company’s 8½%
Senior Notes due 2012 (the “Notes”). In order to induce the Initial Purchasers
to enter into the Purchase Agreement, the Company has agreed to provide the
registration rights set forth in this Agreement for the benefit of the Initial
Purchasers and their direct and indirect transferees and assigns. The execution
and delivery of this Agreement is a condition to the Initial Purchasers’
obligations to purchase the Notes under the Purchase Agreement. Capitalized
terms used but not specifically defined herein have the respective meanings
ascribed thereto in the Purchase Agreement.

 

The parties hereby agree as follows:

 

1. Definitions. As used in this Agreement, the following capitalized terms shall
have the following meanings:

 

Additional Interest: As defined in Section 5(a) hereof.

 

Broker-Dealer: Any broker or dealer registered under the Exchange Act.

 

Closing Date: The date on which the Notes were sold to the Initial Purchasers.

 

Commission: The Securities and Exchange Commission.

 

Consummate: A registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (i) the filing and
effectiveness under the Securities Act of the Exchange Offer Registration
Statement relating to the New Notes to be issued in the Exchange Offer, (ii) the
maintenance of such Registration Statement continuously effective and the
keeping of the Exchange Offer open for a period not less than the minimum period
required pursuant to Section 3(b) hereof and (iii) the delivery by the Company
of the New Notes in the same aggregate principal amount as the aggregate
principal amount of Transfer Restricted Notes that were validly tendered by
Holders thereof pursuant to the Exchange Offer.

 

Effectiveness Target Date: As defined in Section 5(a) hereof.

 

Exchange Act: The Securities Exchange Act of 1934, as amended.

 

Exchange Offer: The registration by the Company under the Securities Act of the
New Notes pursuant to a Registration Statement pursuant to which the Company
offers the Holders of all outstanding Transfer Restricted Notes the opportunity

 



--------------------------------------------------------------------------------

to exchange all such outstanding Transfer Restricted Notes held by such Holders
for New Notes in an aggregate principal amount equal to the aggregate principal
amount of the Transfer Restricted Notes tendered in such exchange offer by such
Holders.

 

Exchange Offer Registration Statement: The Registration Statement relating to
the Exchange Offer, including the Prospectus which forms a part thereof.

 

Exempt Resales: The transactions in which the Initial Purchasers propose to sell
the Notes to certain “qualified institutional buyers,” as such term is defined
in Rule 144A under the Securities Act and to certain non-U.S. persons in
offshore transactions meeting the requirements of Rule 903 or 904 of Regulation
S under the Securities Act.

 

Holders: As defined in Section 2(b) hereof.

 

Indenture: The Indenture, dated as of December 14, 2004, between the Company and
U.S. Bank N.A., as trustee (the “Trustee”), pursuant to which the Notes are to
be issued, as such Indenture is amended or supplemented from time to time in
accordance with the terms thereof.

 

Initial Purchasers: Lehman Brothers Inc., Deutsche Bank Securities Inc.,
Friedman, Billings, Ramsey & Co., Inc., Raymond James & Associates, Inc., RBC
Capital Markets Corporation and TD Securities (USA) LLC.

 

NASD: National Association of Securities Dealers, Inc.

 

New Notes: The notes to be issued pursuant to the Indenture in the Exchange
Offer.

 

Participant: As defined in Section 8(a) hereof.

 

Person: An individual, partnership, corporation, limited liability company,
trust or unincorporated organization, or a government or agency or political
subdivision thereof.

 

Prospectus: The prospectus included in a Registration Statement, as amended or
supplemented by any prospectus supplement and by all other amendments thereto,
including post-effective amendments, and all material incorporated by reference
into such Prospectus.

 

Registration Default: As defined in Section 5(a) hereof.

 

Registration Statement: Any registration statement of the Company relating to
(a) an offering of New Notes pursuant to an Exchange Offer or (b) the
registration for resale of Transfer Restricted Notes pursuant to the Shelf
Registration Statement, which is filed pursuant to the provisions of this
Agreement, in either case, including the Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein.

 

2



--------------------------------------------------------------------------------

Securities Act: The Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

Shelf Filing Deadline: As defined in Section 4(a) hereof.

 

Shelf Registration Statement: As defined in Section 4(a) hereof.

 

TIA: The Trust Indenture Act of 1939 (15 U.S.C. Section 77aaa-77bbbb), as
amended.

 

Transfer Restricted Notes: Each Note, until the earliest to occur of (a) the
date on which such Note has been exchanged by a person other than a
Broker-Dealer for a New Note in the Exchange Offer, (b) following the exchange
by a Broker-Dealer in the Exchange Offer of a Note for a New Note, the date on
which such New Note is sold to a purchaser who receives from such Broker-Dealer
on or prior to the date of such sale a copy of the prospectus contained in the
Exchange Offer Registration Statement, (c) the date on which such Note has been
effectively registered under the Securities Act and disposed of in accordance
with the Shelf Registration Statement or (d) the date on which such Note is
eligible to be distributed to the public pursuant to Rule 144 under the
Securities Act.

 

Underwritten Registration or Underwritten Offering: A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.

 

2. Securities Subject to This Agreement.

 

(a) Transfer Restricted Notes. The securities entitled to the benefits of this
Agreement are the Transfer Restricted Notes.

 

(b) Holders of Transfer Restricted Notes. A Person is deemed to be a holder of
Transfer Restricted Notes (each such Person, a “Holder”) whenever such Person
owns Transfer Restricted Notes.

 

3. Registered Exchange Offer.

 

(a) Unless the Exchange Offer shall not be permissible under applicable law or
Commission policy (after the procedures set forth in Section 6(a) below have
been complied with) or one of the events set forth in Section 4(a)(ii) has
occurred, the Company shall (i) use its reasonable best efforts to cause to be
filed with the Commission promptly after the Closing Date, but in no event later
than 120 days after the Closing Date, a Registration Statement under the
Securities Act relating to the New Notes and the Exchange Offer, (ii) use its
reasonable best efforts to cause such Registration Statement to become effective
no later than 210 days after the Closing Date, (iii) in connection with the
foregoing, file (A) all pre-effective amendments to such Registration Statement
as may be necessary in order to cause such Registration Statement to become
effective, (B) if applicable, a post-effective amendment to such Registration
Statement pursuant to Rule 430A under the Securities Act and (C) cause all
necessary filings in connection with the registration and qualification of the
New Notes to be made under the Blue Sky laws of such jurisdictions as are
necessary to permit Consummation of the Exchange Offer, and (iv)

 

3



--------------------------------------------------------------------------------

unless the Exchange Offer would not be permitted by applicable law or Commission
policy, the Company will commence the Exchange Offer and use its reasonable best
efforts to cause the Exchange Offer to be Consummated on the earliest
practicable date after the Exchange Offer Registration Statement has become
effective, but in no event later than 240 days after the Closing Date and (v)
deliver the Exchange Notes in the same aggregate principal amount as the
aggregate principal amount of Transfer Restricted Securities that were validly
tendered by Holders thereof pursuant to the Exchange Offer. The Exchange Offer
shall be on the appropriate form permitting registration of the New Notes to be
offered in exchange for the Transfer Restricted Notes and to permit resales of
New Notes held by Broker-Dealers as contemplated by Section 3(c) below. The 120,
210 and 240 day periods referred to in (i), (ii) and (iv) of this Section 3(a)
shall not include any period during which the Company is pursuing a Commission
ruling pursuant to Section 6(a)(i) below.

 

(b) The Company shall use its reasonable best efforts to cause the Exchange
Offer Registration Statement to be effective continuously and shall keep the
Exchange Offer open for a period of not less than the minimum period required
under applicable federal and state securities laws to Consummate the Exchange
Offer; provided, however, that in no event shall such period be less than 20
business days. The Company shall cause the Exchange Offer to comply in all
material respects with all applicable federal and state securities laws. No
securities other than the New Notes shall be included in the Exchange Offer
Registration Statement.

 

(c) The Company shall indicate in a “Plan of Distribution” section contained in
the Prospectus contained in the Exchange Offer Registration Statement that any
Broker-Dealer who holds Notes that are Transfer Restricted Notes and that were
acquired for its own account as a result of market-making activities or other
trading activities (other than Transfer Restricted Notes acquired directly from
the Company), may exchange such Notes pursuant to the Exchange Offer; provided,
however, such Broker-Dealer may be deemed to be an “underwriter” within the
meaning of the Securities Act and must, therefore, deliver a prospectus meeting
the requirements of the Securities Act in connection with any resales of the New
Notes received by such Broker-Dealer in the Exchange Offer, which prospectus
delivery requirement may be satisfied by the delivery by such Broker-Dealer of
the Prospectus contained in the Exchange Offer Registration Statement. Such
“Plan of Distribution” section shall also contain all other information with
respect to such resales by Broker-Dealers that the Commission may require in
order to permit such resales pursuant thereto, but such “Plan of Distribution”
shall not name any such Broker-Dealer or disclose the amount of New Notes held
by any such Broker-Dealer except to the extent required by the Commission.

 

The Company shall use its reasonable best efforts to keep the Exchange Offer
Registration Statement continuously effective, supplemented and amended as
required by the provisions of Section 6(c) below to the extent necessary to
ensure that it is available for resales of New Notes acquired by Broker-Dealers
for their own accounts as a result of market-making activities or other trading
activities and to ensure that it conforms with the requirements of this
Agreement, the Securities Act and the policies, rules and regulations of the
Commission as announced from time to time, for a period of 180 days from the
date on which the Exchange Offer Registration Statement is declared effective.

 

4



--------------------------------------------------------------------------------

The Company shall provide sufficient copies of the latest version of such
Prospectus to Broker-Dealers promptly upon request at any time during such
180-day period in order to facilitate such resales.

 

4. Shelf Registration.

 

(a) Shelf Registration. If (i) the Company is not required to file an Exchange
Offer Registration Statement or to Consummate the Exchange Offer because the
Exchange Offer is not permitted by applicable law or Commission policy (after
the procedures set forth in Section 6(a) below have been complied with) or (ii)
if any Holder of Transfer Restricted Notes that is a “qualified institutional
buyer” (as defined in Rule 144A under the Securities Act) or an institutional
“accredited investor” (as defined in Rule 501(A)(1), (2), (3) or (7) under the
Securities Act) shall notify the Company at least 30 business days prior to the
Consummation of the Exchange Offer (A) that such Holder is prohibited by
applicable law or Commission policy from participating in the Exchange Offer or
(B) that such Holder may not resell the New Notes acquired by it in the Exchange
Offer to the public without delivering a prospectus and that the Prospectus
contained in the Exchange Offer Registration Statement is not appropriate or
available for such resales by such Holder or (C) that such Holder is a
Broker-Dealer and holds Notes acquired directly from the Company or one of its
affiliates, then the Company shall in lieu of, or in the event of (ii) above, in
addition to, effecting the registration of the New Notes pursuant to the
Exchange Offer Registration Statement use its reasonable best efforts to:

 

(x) cause to be filed a shelf registration statement pursuant to Rule 415 under
the Securities Act, which may be an amendment to the Exchange Offer Registration
Statement (in either event, the “Shelf Registration Statement”), on or prior to
the earlier to occur of (1) the 60th day after the date on which the Company
determines that it is not required to file the Exchange Offer Registration
Statement or (2) the 60th day after the date on which the Company receives
notice from a Holder of Transfer Restricted Notes as contemplated by clause (ii)
above (such earlier date being the “Shelf Filing Deadline”), which Shelf
Registration Statement shall provide for resales of all Transfer Restricted
Notes the Holders of which shall have provided the information required pursuant
to Section 4(b) hereof; and

 

(y) cause such Shelf Registration Statement to be declared effective by the
Commission on or before the later of 60 days after the Shelf Filing Deadline or
210 days after the Closing Date.

 

The Company shall use its reasonable best efforts to keep such Shelf
Registration Statement continuously effective, supplemented and amended as
required by the provisions of Sections 6(b) and (c) hereof to the extent
necessary to ensure that it is available for resales of Notes by the Holders of
Transfer Restricted Notes entitled to the benefit of this Section 4(a) and to
ensure that it conforms with the requirements of this Agreement, the Securities
Act and the policies, rules and regulations of the Commission as announced from
time to time, for a period ending on the earlier of (a) the second anniversary
of the Closing Date and (b) the date on which all Transfer

 

5



--------------------------------------------------------------------------------

Restricted Notes covered by such Shelf Registration Statement shall have been
sold pursuant thereto.

 

(b) Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement. No Holder of Transfer Restricted Notes may include any
of its Transfer Restricted Notes in any Shelf Registration Statement pursuant to
this Agreement unless and until such Holder furnishes to the Company in writing,
within 10 days after receipt of a request therefor, such information as the
Company may reasonably request for use in connection with any Shelf Registration
Statement or Prospectus or preliminary Prospectus included therein. No Holder of
Transfer Restricted Notes shall be entitled to Additional Interest pursuant to
Section 5 hereof unless and until such Holder shall have used its best efforts
to provide all such reasonably requested information. Each Holder as to which
any Shelf Registration Statement is being effected agrees to furnish promptly to
the Company all information required to be disclosed in order to make the
information previously furnished to the Company by such Holder not materially
misleading.

 

5. Additional Interest

 

(a) If (i) any of the Registration Statements required by this Agreement is not
filed with the Commission on or prior to the date specified for such filing in
this Agreement, (ii) any of such Registration Statements has not been declared
effective by the Commission on or prior to the date specified for such
effectiveness in this Agreement (the “Effectiveness Target Date”), (iii) the
Exchange Offer has not been Consummated within 30 days after the Effectiveness
Target Date with respect to the Exchange Offer Registration Statement or (iv)
any Registration Statement required by this Agreement is filed and declared
effective but shall thereafter cease to be effective or to be usable in
connection with resales of Transfer Restricted Notes without being succeeded
within two business days by a post-effective amendment to such Registration
Statement that cures such failure and that is itself immediately declared
effective (each such event referred to in clauses (i) through (iv), a
“Registration Default”), additional cash interest (“Additional Interest”) shall
accrue to each Holder of the Transfer Restricted Notes adversely affected by the
Registration Default from and during the continuance of the Registration Default
in an amount equal to $.05 per week per $1,000 of the principal amount of
Transfer Restricted Notes held by such Holder. The amount of Additional Interest
will increase by an additional $.05 per week per $1,000 of the principal amount
of Transfer Restricted Notes with respect to any period in which the
Registration Default has continued for more than 90 days until all Registration
Defaults have been cured, up to a maximum amount of Additional Interest for all
Registration Defaults of $.50 per week per $1,000 of the principal amount of
Transfer Restricted Notes. All accrued Additional Interest shall be paid to
Holders by the Company in the same manner as interest is paid under the Notes.
Following the cure of all Registration Defaults relating to any particular
Transfer Restricted Notes, the accrual of Additional Interest with respect to
such Transfer Restricted Notes will cease.

 

All obligations of the Company set forth in the preceding paragraph that have
accrued and are outstanding with respect to any Transfer Restricted Note at the
time such security ceases to be a Transfer Restricted Note shall survive until
such time as all such obligations with respect to such Transfer Restricted Note
shall have been satisfied in full.

 

6



--------------------------------------------------------------------------------

(b) The Company shall notify the Trustee within one business day after each and
every date on which an event occurs in respect of which Additional Interest is
required to be paid. Additional Interest shall be paid by depositing Additional
Interest with the Trustee, in trust, for the benefit of the Holders of the
Notes, on or before the applicable Interest Payment Date (as defined in the
Notes) (whether or not any payment other than Additional Interest is payable on
such Notes), in immediately available funds in sums sufficient to pay the
Additional Interest then due to such Holders. Each obligation to pay Additional
Interest shall be deemed to accrue from the applicable date of the occurrence of
the Registration Default.

 

6. Registration Procedures.

 

(a) Exchange Offer Registration Statement. In connection with the Exchange
Offer, the Company shall comply with all of the provisions of Section 6(c)
below, shall use its reasonable best efforts to effect such exchange to permit
the sale of Transfer Restricted Notes being sold in accordance with the intended
method or methods of distribution thereof and shall comply with the following
provisions:

 

(i) If in the reasonable opinion of counsel to the Company there is a question
as to whether the Exchange Offer is permitted by applicable law, the Company
hereby agrees to seek a no-action letter or other favorable decision from the
Commission allowing the Company to Consummate an Exchange Offer for such Notes.
The Company hereby agrees to pursue the issuance of such a decision to the
Commission staff level but shall not be required to take commercially
unreasonable action to effect a change of Commission policy. The Company hereby
agrees, however, to (A) participate in telephonic conferences with the
Commission, (B) deliver to the Commission staff an analysis prepared by counsel
to the Company setting forth the legal bases, if any, upon which such counsel
has concluded that such an Exchange Offer should be permitted and (C) diligently
pursue a resolution (which need not be favorable) by the Commission staff of
such submission.

 

(ii) As a condition to its participation in the Exchange Offer pursuant to the
terms of this Agreement, each Holder of Transfer Restricted Notes shall furnish,
upon the request of the Company, prior to the Consummation thereof, a written
representation to the Company (which may be contained in the letter of
transmittal contemplated by the Exchange Offer Registration Statement) to the
effect that (A) it is not an affiliate of the Company, (B) it is not engaged in,
and does not intend to engage in, and has no arrangement or understanding with
any person to participate in, a distribution of the New Notes to be issued in
the Exchange Offer and (C) it is acquiring the New Notes in its ordinary course
of business. In addition, all such Holders of Transfer Restricted Notes shall
otherwise cooperate in the Company’s preparations for the Exchange Offer. Each
Holder hereby acknowledges and agrees that any Broker-Dealer and any such Holder
using the Exchange Offer to participate in a distribution of the securities to
be acquired in the Exchange Offer (1) could not under Commission policy as in
effect on the date of this Agreement rely on the position of the Commission
enunciated in Morgan Stanley and Co., Inc. (available June 5, 1991) and Exxon
Capital Holdings Corporation (available May 13, 1988), as interpreted in the
Commission’s letter to Shearman & Sterling dated July 2, 1993, and similar
no-action letters (including Brown & Wood LLP (available

 

7



--------------------------------------------------------------------------------

February 7, 1997), and any no-action letter obtained pursuant to clause (i)
above) and (2) must comply with the registration and prospectus delivery
requirements of the Securities Act in connection with a secondary resale
transaction and that such a secondary resale transaction should be covered by an
effective registration statement containing the selling security holder
information required by Item 507 or 508, as applicable, of Regulation S-K if the
resales are of New Notes obtained by such Holder in exchange for Notes acquired
by such Holder directly from the Company.

 

(iii) Prior to the effectiveness of the Exchange Offer Registration Statement,
to the extent required by the Commission, the Company shall provide a
supplemental letter to the Commission (A) stating that the Company is
registering the Exchange Offer in reliance on the position of the Commission
enunciated in Exxon Capital Holdings Corporation (available May 13, 1988),
Morgan Stanley and Co., Inc. (available June 5, 1991), Brown & Wood LLP
(available February 7, 1997) and, if applicable, any no-action letter obtained
pursuant to clause (i) above and (B) including a representation that the Company
has not entered into any arrangement or understanding with any Person to
distribute the New Notes to be received in the Exchange Offer and that, to the
best of the Company’s information and belief, each Holder participating in the
Exchange Offer is acquiring the New Notes in its ordinary course of business and
has no arrangement or understanding with any Person to participate in the
distribution of the New Notes received in the Exchange Offer.

 

(b) Shelf Registration Statement. In connection with the Shelf Registration
Statement, the Company shall comply with all the provisions of Section 6(c)
below and shall use its reasonable best efforts to effect such registration to
permit the sale of the Transfer Restricted Notes being sold in accordance with
the intended method or methods of distribution thereof, and pursuant thereto the
Company will prepare and file with the Commission a Registration Statement
relating to the registration on any appropriate form under the Securities Act,
which form shall be available for the sale of the Transfer Restricted Notes in
accordance with the intended method or methods of distribution thereof within
the time periods and otherwise in accordance with the provisions hereof.

 

(c) General Provisions. In connection with any Registration Statement and any
Prospectus required by this Agreement to permit the sale or resale of Transfer
Restricted Notes (including, without limitation, any Registration Statement and
the related Prospectus required to permit resales of Notes by Broker-Dealers),
the Company shall:

 

(i) use its reasonable best efforts to keep such Registration Statement
continuously effective and provide all requisite financial statements for the
period specified in Section 3 or 4 of this Agreement, as applicable; upon the
occurrence of any event that would cause any such Registration Statement or the
Prospectus contained therein (A) to contain a material misstatement or omission
or (B) not to be effective and usable for resale of Transfer Restricted Notes
during the period required by this Agreement, the Company shall file promptly an
appropriate amendment to such Registration Statement, in the case of clause (A),
correcting any such misstatement or omission, and, in the case of either clause
(A) or (B), use its reasonable best efforts to cause such amendment to be
declared effective and such Registration Statement and the

 

8



--------------------------------------------------------------------------------

related Prospectus to become usable for their intended purpose(s) as soon as
practicable thereafter;

 

(ii) prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement as may be necessary to keep the
Registration Statement effective for the applicable period set forth in Section
3 or 4 hereof, as applicable, or such shorter period as will terminate when all
Transfer Restricted Notes covered by such Registration Statement have been sold;
cause the Prospectus to be supplemented by any required Prospectus supplement,
and as so supplemented to be filed pursuant to Rule 424 under the Securities
Act, and to comply fully with the applicable provisions of Rules 424 and 430A
under the Securities Act in a timely manner; and comply with the provisions of
the Securities Act with respect to the disposition of all securities covered by
such Registration Statement during the applicable period in accordance with the
intended method or methods of distribution by the sellers thereof set forth in
such Registration Statement or supplement to the Prospectus;

 

(iii) in the case of a Shelf Registration Statement, and for so long as the
Company is required to keep such Shelf Registration Statement effective, advise
the underwriter(s), if any, and selling Holders promptly and, if requested by
such Persons, confirm such advice in writing, (A) when the Prospectus or any
Prospectus supplement or post-effective amendment has been filed, and, with
respect to any Registration Statement or any post-effective amendment thereto,
when the same has become effective, (B) of any request by the Commission for
amendments to the Registration Statement or amendments or supplements to the
Prospectus or for additional information relating thereto, (C) of the issuance
by the Commission of any stop order suspending the effectiveness of the
Registration Statement under the Securities Act or of the suspension by any
state securities commission of the qualification of the Transfer Restricted
Notes for offering or sale in any jurisdiction, or the initiation of any
proceeding for any of the preceding purposes, or (D) of the existence of any
fact or the happening of any event that makes any statement of a material fact
made in the Registration Statement, the Prospectus, any amendment or supplement
thereto, or any document incorporated by reference therein untrue, or that
requires the making of any additions to or changes in the Registration Statement
or the Prospectus in order to make the statements therein not misleading. If at
any time the Commission shall issue any stop order suspending the effectiveness
of the Registration Statement, or any state securities commission or other
regulatory authority shall issue an order suspending the qualification or
exemption from qualification of the Transfer Restricted Notes under state
securities or Blue Sky laws, the Company shall use its reasonable best efforts
to obtain the withdrawal or lifting of such order at the earliest possible time;

 

(iv) in the case of a Shelf Registration Statement, furnish to each of the
selling or exchanging Holders and each of the underwriter(s), if any, before
filing with the Commission, copies of any Registration Statement or any
Prospectus included therein or any amendments or supplements to any such
Registration Statement or Prospectus (including all documents incorporated by
reference after the initial filing of such Registration Statement, if any),
which documents will be subject to the review of such Holders and
underwriter(s), if any, for a period of at least five business days, and the

 

9



--------------------------------------------------------------------------------

Company will not file any such Registration Statement or Prospectus or any
amendment or supplement to any such Registration Statement or Prospectus
(including all such documents incorporated by reference) to which selling
Holders of a majority in aggregate principal amount of Transfer Restricted Notes
covered by such Registration Statement or the underwriter(s), if any, shall
reasonably object within five business days after the receipt thereof. A selling
Holder or underwriter, if any, shall be deemed to have reasonably objected to
such filing if such Registration Statement, amendment, Prospectus or supplement,
as applicable, as proposed to be filed, contains a material misstatement or
omission;

 

(v) in the case of a Shelf Registration Statement, promptly prior to the filing
of any document that is to be incorporated by reference into a Registration
Statement or Prospectus, if any, provide copies of such document to the selling
Holders and to the underwriter(s), if any, make the Company’s representatives
available for discussion of such document and other customary due diligence
matters, and include such information in such document prior to the filing
thereof as such selling Holders or underwriter(s), if any, reasonably may
request;

 

(vi) in the case of a Shelf Registration Statement, subject to an express
agreement to keep such information confidential, make available at reasonable
times for inspection by the selling Holders, any underwriter participating in
any disposition pursuant to such Registration Statement, and any attorney or
accountant retained by such selling Holders or any of the underwriter(s), all
financial and other records, pertinent corporate documents and properties of the
Company and cause the Company’s officers, directors, managers and employees to
supply all information reasonably requested by any such Holder, underwriter,
attorney or accountant in connection with such Registration Statement subsequent
to the filing thereof and prior to its effectiveness;

 

(vii) in the case of a Shelf Registration Statement, if requested by any selling
Holders or the underwriter(s), if any, promptly incorporate in any Registration
Statement or Prospectus, pursuant to a supplement or post-effective amendment if
necessary, such information as such selling Holders and underwriter(s), if any,
may reasonably request to have included therein, including, without limitation,
information relating to the “Plan of Distribution” of the Transfer Restricted
Notes, information with respect to the principal amount of Transfer Restricted
Notes being sold to such underwriter(s), the purchase price being paid therefor
and any other terms of the offering of the Transfer Restricted Notes to be sold
in such offering, and make all required filings of such Prospectus supplement or
post-effective amendment as soon as practicable after the Company is notified of
the matters to be incorporated in such Prospectus supplement or post-effective
amendment;

 

(viii) in the case of a Shelf Registration Statement, furnish, upon request, to
each selling Holder and each of the underwriter(s), if any, without charge, at
least one copy of the Registration Statement, as first filed with the
Commission, and of each amendment thereto, including all documents incorporated
by reference therein, if any, and all exhibits (including exhibits incorporated
therein by reference);

 

10



--------------------------------------------------------------------------------

(ix) in the case of a Shelf Registration Statement, deliver to each selling
Holder and each of the underwriter(s), if any, without charge, as many copies of
the Prospectus (including each preliminary prospectus) and any amendment or
supplement thereto as such Persons reasonably may request; the Company hereby
consents to the use of the Prospectus and any amendment or supplement thereto by
each of the selling Holders and each of the underwriter(s), if any, in
connection with the offering and the sale of the Transfer Restricted Notes
covered by the Prospectus or any amendment or supplement thereto;

 

(x) in the case of a Shelf Registration Statement, enter into such agreements
(including an underwriting agreement in a form customary for similar
transactions) and make such representations and warranties, and take all such
other actions in connection therewith, in order to expedite or facilitate the
disposition of the Transfer Restricted Notes pursuant to any Registration
Statement contemplated by this Agreement, all to such extent as may be requested
by any purchaser or by any Holder of Transfer Restricted Notes or underwriter,
if any, in connection with any sale or resale pursuant to any Registration
Statement contemplated by this Agreement; and in connection with an Underwritten
Registration, the Company shall:

 

(A) upon request, furnish (or in the case of paragraphs (i) and (iii), use its
reasonable best efforts to furnish) to each selling Holder and each underwriter,
if any, in such substance and scope as they may request and as are customarily
made by issuers to underwriters in primary underwritten offerings, upon the date
of the effectiveness of the Shelf Registration Statement:

 

(1) a certificate, dated the date of the effectiveness of the Shelf Registration
Statement, signed by (y) the Chairman of the Board, its President or a Vice
President and (z) the Chief Financial Officer, Chief Accounting Officer or
Treasurer of the Company, confirming, as of the date thereof, such matters as
such parties may reasonably request;

 

(2) an opinion, dated the date of the effectiveness of the Shelf Registration
Statement, of counsel for the Company, covering such matters as such parties may
reasonably request, and in any event including a statement to the effect that
such counsel has participated in conferences with officers and other
representatives of the Company, representatives of the independent public
accountants for the Company, the underwriters’ representatives and the
underwriters’ counsel in connection with the preparation of such Registration
Statement and the related Prospectus and have considered the matters required to
be stated therein and the statements contained therein, although such counsel
has not independently verified the accuracy, completeness or fairness of such
statements, and that such counsel advises that, on the basis of the foregoing
(relying as to materiality to a large extent upon facts provided to such counsel
by officers and other representatives of the Company and without independent
check or verification), no facts came to such counsel’s attention that caused
such counsel to believe that the applicable Registration Statement, at the time
such Registration Statement or any post-effective amendment thereto became
effective,

 

11



--------------------------------------------------------------------------------

contained an untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, or that the Prospectus contained in such Registration Statement
as of its date, contained an untrue statement of a material fact or omitted to
state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. Without
limiting the foregoing, such counsel may state further that such counsel assumes
no responsibility for, and has not independently verified, the accuracy,
completeness or fairness of the financial statements, notes and schedules and
other financial and statistical data included in any Registration Statement
contemplated by this Agreement or the related Prospectus; and

 

(3) a customary comfort letter, dated the date of the effectiveness of the Shelf
Registration Statement, from the Company’s independent accountants, in the
customary form and covering matters of the type customarily covered in comfort
letters by underwriters in connection with primary underwritten offerings.

 

(B) set forth in full or incorporate by reference in the underwriting agreement,
if any, the indemnification provisions and procedures of Section 8 hereof with
respect to all parties to be indemnified pursuant to said Section; and

 

(C) deliver such other documents and certificates as may be reasonably requested
by such parties to evidence compliance with clause (A) above and with any
customary conditions contained in the underwriting agreement or other agreement
entered into by the Company pursuant to this clause (x), if any.

 

If at any time the representations and warranties of the Company contemplated in
clause (A)(1) above cease to be true and correct, the Company shall so advise
the Initial Purchasers and the underwriter(s), if any, and each selling Holder
promptly and, if requested by such Persons, shall confirm such advice in
writing.

 

(xi) in the case of a Shelf Registration Statement, prior to any public offering
of Transfer Restricted Notes, cooperate with the selling Holders, the
underwriter(s), if any, and their respective counsel in connection with the
registration and qualification of the Transfer Restricted Notes under the
Securities or Blue Sky laws of such jurisdictions as the selling Holders or
underwriter(s) may reasonably request and do any and all other acts or things
necessary or advisable to enable the disposition in such jurisdictions of the
Transfer Restricted Notes covered by the Shelf Registration Statement; provided,
however, the Company shall not be required to register or qualify as a foreign
corporation where it is not now so qualified or to take any action that would
subject it to service of process in suits or to taxation, other than as to
matters and transactions relating to the Registration Statement, in any
jurisdiction where it is not now so subject;

 

(xii) in the case of a Shelf Registration Statement, shall issue, upon the
request of any Holder of Notes covered by the Shelf Registration Statement, New
Notes

 

12



--------------------------------------------------------------------------------

in the same amount as the Notes surrendered to the Company by such Holder in
exchange therefor or being sold by such Holder, such New Notes to be registered
in the name of such Holder or in the name of the purchaser(s) of such Notes, as
the case may be; in return, the Notes held by such Holder shall be surrendered
to the Company for cancellation;

 

(xiii) in the case of a Shelf Registration Statement, cooperate with the selling
Holders and the underwriter(s), if any, to facilitate the timely preparation and
delivery of certificates representing Transfer Restricted Notes to be sold and
not bearing any restrictive legends and enable such Transfer Restricted Notes to
be in such denominations and registered in such names as the Holders or the
underwriter(s), if any, may request at least two business days prior to any sale
of Transfer Restricted Notes made by such underwriter(s);

 

(xiv) use its reasonable best efforts to cause the Transfer Restricted Notes
covered by the Registration Statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
seller or sellers thereof or the underwriter(s), if any, to consummate the
disposition of such Transfer Restricted Notes, subject to the proviso contained
in clause (xi) above;

 

(xv) if any fact or event contemplated by clause (c)(iii)(D) above shall exist
or have occurred, prepare a supplement or post-effective amendment to the
Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Transfer Restricted Notes, the Prospectus will
not contain an untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading;

 

(xvi) obtain CUSIP numbers for all Transfer Restricted Notes not later than the
effective date of the Registration Statement and provide certificates for the
Transfer Restricted Notes;

 

(xvii) cooperate and assist in any filings required to be made with the NASD and
in the performance of any due diligence investigation by any underwriter
(including any “qualified independent underwriter”) that is required to be
retained in accordance with the rules and regulations of the NASD, and use its
reasonable best efforts to cause such Registration Statement to become effective
and approved by such governmental agencies or authorities as may be necessary to
enable the Holders selling Transfer Restricted Notes to consummate the
disposition of such Transfer Restricted Notes; provided, however, that the
Company shall not be required to register or qualify as a foreign corporation
where it is not now so qualified or to take any action that would subject it to
service of process in suits or to taxation, other than as to matters and
transactions relating to the Registration Statement, in any jurisdiction where
it is not now so subject;

 

(xviii) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission, and make generally available to its
security

 

13



--------------------------------------------------------------------------------

holders, as soon as practicable, a consolidated earning statement meeting the
requirements of Rule 158 under the Securities Act (which need not be audited)
for the twelve-month period (A) commencing at the end of any fiscal quarter in
which Transfer Restricted Notes are sold to underwriters in a firm or best
efforts Underwritten Offering or (B) if not sold to underwriters in such an
offering, beginning with the first month of the Company’s first fiscal quarter
commencing after the effective date of the Registration Statement;

 

(xix) cause the Indenture to be qualified under the TIA not later than the
effective date of the first Registration Statement required by this Agreement,
and, in connection therewith, cooperate with the Trustee and the Holders of
Notes to effect such changes to the Indenture as may be required for such
Indenture to be so qualified in accordance with the terms of the TIA, and
execute and use its best efforts to cause the Trustee to execute all documents
that may be required to effect such changes and all other forms and documents
required to be filed with the Commission to enable such Indenture to be so
qualified in a timely manner; and

 

(xx) provide promptly to each Holder upon request each document filed with the
Commission pursuant to the requirements of Section 13 and Section 15 of the
Exchange Act.

 

Each Holder agrees by acquisition of a Transfer Restricted Note that, upon
receipt of any notice from the Company of the existence of any fact of the kind
described in Section 6(c)(iii)(D) hereof, such Holder will forthwith discontinue
disposition of Transfer Restricted Notes pursuant to the applicable Registration
Statement until such Holder’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 6(c)(xv) hereof, or until it is
advised in writing (the “Advice”) by the Company that the use of the Prospectus
may be resumed, and has received copies of any additional or supplemental
filings that are incorporated by reference in the Prospectus. If so directed by
the Company, each Holder will deliver to the Company (at the Company’s expense)
all copies, other than permanent file copies then in such Holder’s possession,
of the Prospectus covering such Transfer Restricted Notes that was current at
the time of receipt of such notice. In the event the Company shall give any such
notice, the time period regarding the effectiveness of such Registration
Statement set forth in Section 3 or 4 hereof, as applicable, shall be extended
by the number of days during the period from and including the date of the
giving of such notice pursuant to Section 6(c)(iii)(D) hereof to and including
the date when each selling Holder covered by such Registration Statement shall
have received the copies of the supplemented or amended Prospectus contemplated
by Section 6(c)(xv) hereof or shall have received the Advice.

 

7. Registration Expenses.

 

All expenses incident to the Company’s performance of or compliance with this
Agreement will be borne by the Company, regardless of whether a Registration
Statement becomes effective, including without limitation: (i) all registration
and filing fees and expenses (including filings made by any purchaser or Holder
with the NASD (and, if applicable, the fees and expenses of any “qualified
independent underwriter” and its counsel that may be required by

 

14



--------------------------------------------------------------------------------

the rules and regulations of the NASD)); (ii) all fees and expenses of
compliance with federal securities and state Blue Sky or securities laws; (iii)
all expenses of printing (including printing certificates for the New Notes to
be issued in the Exchange Offer and printing of Prospectuses), and associated
messenger and delivery services and telephone; (iv) all fees and disbursements
of counsel for the Company; (v) all application and filing fees in connection
with listing Notes on a national securities exchange or automated quotation
system, and the obtaining of a rating of the Notes, if applicable; and (vi) all
fees and disbursements of independent certified public accountants of the
Company (including the expenses of any special audit and comfort letters
required by or incident to such performance).

 

The Company will, in any event, bear its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expenses of any annual audit and the fees and
expenses of any Person, including special experts, retained by the Company.

 

8. Indemnification and Contribution.

 

(a) In connection with a Shelf Registration Statement or in connection with any
delivery of a Prospectus contained in an Exchange Offer Registration Statement
by any participating Broker-Dealer or any Initial Purchaser, as applicable, who
seeks to sell New Notes, the Company shall indemnify and hold harmless each
Holder of Transfer Restricted Notes included within any such Shelf Registration
Statement and each participating Broker-Dealer or Initial Purchaser selling New
Notes, and each person, if any, who controls any such person within the meaning
of Section 15 of the Securities Act (each, a “Participant”) from and against any
loss, claim, damage or liability, joint or several, or any action in respect
thereof (including, but not limited to, any loss, claim, damage, liability or
action relating to purchases and sales of Notes) to which such Participant may
become subject, under the Securities Act or otherwise, insofar as such loss,
claim, damage, liability or action arises out of, or is based upon, (i) any
untrue statement or alleged untrue statement of a material fact contained in any
such Registration Statement or any prospectus forming part thereof or in any
amendment or supplement thereto or in any preliminary prospectus relating to a
Shelf Registration Statement or (ii) the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and shall reimburse each Participant promptly
upon demand for any legal or other expenses reasonably incurred by such
Participant in connection with investigating or defending or preparing to defend
against any such loss, claim, damage, liability or action as such expenses are
incurred; provided, however, that (i) the Company shall not be liable in any
such case to the extent that any such loss, claim, damage, liability or action
arises out of, or is based upon, any untrue statement or alleged untrue
statement or omission or alleged omission made in any such Registration
Statement or any prospectus forming part thereof or in any such amendment or
supplement thereto or in any preliminary prospectus relating to a Shelf
Registration Statement in reliance upon and in conformity with written
information furnished to the Company by or on behalf of any Participant
specifically for inclusion therein; and provided further that as to any
preliminary Prospectus, the indemnity agreement contained in this Section 8(a)
shall not inure to the benefit of any such Participant on account of any loss,
claim, damage, liability or action arising from the sale of the New Notes to any
person by that Participant if (i) that Participant failed to send or give a copy
of the Prospectus, as the same may be amended or supplemented, to that person
within the time

 

15



--------------------------------------------------------------------------------

required by the Securities Act and (ii) the untrue statement or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact in such preliminary Prospectus was corrected in the Prospectus, unless, in
each case, such failure resulted from non-compliance by the Company with Section
6(c) hereof. The foregoing indemnity agreement is in addition to any liability
which the Company may otherwise have to any Participant. The Company shall also
indemnify underwriters, their officers, directors and employees and each person
who controls such underwriters within the meaning of the Securities Act or the
Exchange Act to the same extent as provided above with respect to the
indemnification of the Holders of the Notes if requested by such Holders.

 

(b) Each Participant, severally and not jointly, shall indemnify and hold
harmless the Company, each of its directors, officers, employees or agents and
each person, if any, who controls the Company within the meaning of Section 15
of the Securities Act, from and against any loss, claim, damage or liability,
joint or several, or any action in respect thereof, to which the Company or any
such director, officer, employees or agents or controlling person may become
subject, under the Securities Act or otherwise, insofar as such loss, claim,
damage, liability or action arises out of, or is based upon, (i) any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement or any prospectus forming part thereof or in any
amendment or supplement thereto or in any preliminary prospectus relating to a
Shelf Registration Statement or (ii) the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, but in each case only to the extent that the
untrue statement or alleged untrue statement or omission or alleged omission was
made in reliance upon and in conformity with written information furnished to
the Company by or on behalf of that Participant specifically for inclusion
therein, and shall reimburse the Company and any such director, officer,
employee or agent or controlling person promptly for any legal or other expenses
reasonably incurred by the Company or any such director, officer, employee or
agent or controlling person in connection with investigating or defending or
preparing to defend against any such loss, claim, damage, liability or action as
such expenses are incurred. The foregoing indemnity agreement is in addition to
any liability which any Participant may otherwise have to the Company or any
such director, officer or controlling person.

 

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 8, notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying party shall not relieve it from any liability which it
may have under this Section 8 except to the extent it has been materially
prejudiced by such failure and, provided further, that the failure to notify the
indemnifying party shall not relieve it from any liability which it may have to
an indemnified party otherwise than under this Section 8. If any such claim or
action shall be brought against an indemnified party, and such indemnified party
shall have notified the indemnifying party thereof, the indemnifying party shall
be entitled to participate therein and, to the extent that it wishes, jointly
with any other similarly notified indemnifying party, to assume the defense
thereof with counsel satisfactory to the indemnified party. After notice from
the indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 8 for any legal or other expenses
subsequently

 

16



--------------------------------------------------------------------------------

incurred by the indemnified party in connection with the defense thereof other
than reasonable costs of investigation; provided, however, that the indemnified
party shall have the right to employ separate counsel to represent jointly the
indemnified party and those other Participants and their respective officers,
employees and controlling persons who may be subject to liability arising out of
any claim in respect of which indemnity may be sought by the Participants
against the indemnifying party under this Section 8 if, in the reasonable
judgment of the indemnified party it is advisable for the indemnified party and
those Participants, officers, employees and controlling persons to be jointly
represented by separate counsel, and in that event the fees and expenses of such
separate counsel shall be paid by the indemnifying party. In no event shall the
indemnifying parties be liable for the fees and expenses of more than one
counsel (in addition to local counsel). Each indemnified party, as a condition
of the indemnity agreements contained in Section 8, shall use its best efforts
to cooperate with the indemnifying party in the defense of any such action or
claim. No indemnifying party shall (i) without the prior written consent of the
indemnified parties (which consent shall not be unreasonably withheld), settle
or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding or (ii) be liable for any settlement of any such action
effected without its written consent (which consent shall not be unreasonably
withheld), but if settled with its written consent or if there be a final
judgment of the plaintiff in any such action, the indemnifying party agrees to
indemnify and hold harmless any indemnified party from and against any loss or
liability by reason of such settlement or judgment.

 

(d) If the indemnification provided for in this Section 8 shall for any reason
be unavailable to or insufficient to hold harmless an indemnified party under
Section 8(a) or 8(b) in respect of any loss, claim, damage or liability, or any
action in respect thereof, referred to therein, then each indemnifying party
shall, in lieu of indemnifying such indemnified party, contribute to the amount
paid or payable by such indemnified party as a result of such loss, claim,
damage or liability, or action in respect thereof, (i) in such proportion as
shall be appropriate to reflect the relative benefits received by the Company on
the one hand and the Participants on the other from the offering of the Initial
Notes or (ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company on the one hand and the Participants on the other with respect to
the statements or omissions which resulted in such loss, claim, damage or
liability, or action in respect thereof, as well as any other relevant equitable
considerations. The relative fault shall be determined by reference to whether
the untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or the Participants, the intent of the parties and their relative knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The Company and the Participants agree that it would not be just and
equitable if contributions pursuant to this Section 8(d) were to be determined
by pro rata allocation (even if the Participants were treated as one entity for
such purpose) or by any other method of allocation which does not take into
account the equitable considerations referred to herein. The amount paid or
payable by an indemnified party as a result of the loss, claim, damage or
liability, or action in respect thereof, referred to above in this

 

17



--------------------------------------------------------------------------------

Section 8(d) shall be deemed to include, for purposes of this Section 8(d), any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 8(d), no Participant shall be
required to contribute any amount in excess of the amount by which proceeds
received by such Participant from an offering of the Notes exceeds the amount of
any damages which such Participant has otherwise paid or become liable to pay by
reason of any untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The
Participants’ obligations to contribute as provided in this Section 8(d) are
several and not joint.

 

9. Rule 144A.

 

The Company hereby agrees with each Holder, for so long as any Transfer
Restricted Notes remain outstanding, to make available to any Holder or
beneficial owner of Transfer Restricted Notes in connection with any sale
thereof and any prospective purchaser of such Transfer Restricted Notes from
such Holder or beneficial owner, the information required by Rule 144A(d)(4)
under the Securities Act, if any, in order to permit resales of such Transfer
Restricted Notes pursuant to Rule 144A.

 

10. Participation in Underwritten Registrations.

 

No Holder may participate in any Underwritten Registration hereunder unless such
Holder (a) agrees to sell such Holder’s Transfer Restricted Notes on the basis
provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements and (b) completes and executes all
reasonable questionnaires, powers of attorney, indemnities, underwriting
agreements, lock-up letters and other documents required under the terms of such
underwriting arrangements.

 

11. Selection of Underwriters.

 

The Holders of Transfer Restricted Notes covered by the Shelf Registration
Statement who desire to do so may sell such Transfer Restricted Notes in an
Underwritten Offering. In any such Underwritten Offering, the investment banker
or investment bankers and manager or managers that will administer the offering
will be selected by the Holders of a majority in aggregate principal amount of
the Transfer Restricted Notes included in such offering; provided that such
investment bankers and managers must be reasonably satisfactory to the Company.

 

12. Miscellaneous.

 

(a) Remedies. The Company agrees that monetary damages (including Additional
Interest) would not be adequate compensation for any loss incurred by reason of
a breach by it of the provisions of this Agreement and hereby agrees to waive
the defense in any action for specific performance that a remedy at law would be
adequate.

 

(b) No Inconsistent Agreements. The Company will not on or after the date of
this Agreement enter into any agreement with respect to its securities that is
inconsistent with the

 

18



--------------------------------------------------------------------------------

rights granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof. Except for the Registration Rights Agreement dated as of
March 5, 1997 between the Company, Steven E. Bernstein, Ronald G. Bizick, II and
Robert Grobstein as assigned, and the Rights Agreement dated as of January 11,
2002 between the Company and EquiServe Trust Company, N.A., the Company has not
previously entered into any agreement granting any registration rights with
respect to its securities to any Person. The rights granted to the Holders
hereunder do not in any way conflict with and are not inconsistent with the
rights granted to the holders of the Company’s securities under any agreement in
effect on the date hereof.

 

(c) Adjustments Affecting the Notes. The Company will not take any action, or
permit any change to occur, with respect to Notes that would materially and
adversely affect the ability of the Holders to Consummate any Exchange Offer
unless such action or change is required by applicable law.

 

(d) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given unless the Company has obtained the written
consent of Holders of a majority of the outstanding principal amount of Transfer
Restricted Notes. Notwithstanding the foregoing, a waiver or consent to
departure from the provisions hereof that relates exclusively to the rights of
Holders whose securities are being tendered pursuant to the Exchange Offer and
that does not affect directly or indirectly the rights of other Holders whose
securities are not being tendered pursuant to such Exchange Offer may be given
by the Holders of a majority of the outstanding principal amount of Transfer
Restricted Notes being tendered or registered.

 

(e) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), facsimile transmission, or
air courier guaranteeing overnight delivery:

 

(i) if to a Holder, at the address of such Holder maintained by the Registrar
under the Indenture; and

 

(ii) if to the Company:

 

SBA Communications Corporation

5900 Broken Sound Parkway NW

Boca Raton, FL 33487

Attention: General Counsel

Facsimile: (561) 995-2941

Telephone: (561) 995-7670

 

with a copy to:

 

Akerman Senterfitt

One Southeast Third Avenue, 28th Floor

SunTrust International Center

Miami, FL 33131

 

19



--------------------------------------------------------------------------------

Attention: Kara L. MacCullough, Esq.

Facsimile: (305) 374-5095

Telephone: (305) 982-5592

 

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five business days after
being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged, if via facsimile transmission; and on the next business day, if
timely delivered to an air courier guaranteeing overnight delivery.

 

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

 

(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including
without limitation and without the need for an express assignment, subsequent
Holders of Transfer Restricted Notes; provided, however, that this Agreement
shall not inure to the benefit of or be binding upon a successor or assign of a
Holder unless and to the extent such successor or assign acquired Transfer
Restricted Notes from such Holder.

 

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(i) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

(j) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby to the extent permitted by
applicable law.

 

(k) Entire Agreement. This Agreement together with the other transaction
documents is intended by the parties as a final expression of their agreement
and intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein. There are no restrictions, promises, warranties or undertakings, other
than those set forth or referred to herein with respect to the registration
rights granted by the Company with respect to the Transfer Restricted Notes.
This Agreement supersedes all prior agreements and understandings between the
parties with respect to such subject matter.

 

20



--------------------------------------------------------------------------------

(l) Required Consents. Whenever the consent or approval of Holders of a
specified percentage of Transfer Restricted Notes is required hereunder,
Transfer Restricted Notes held by the Company or its affiliates (as such term is
defined in Rule 405 under the Securities Act) shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

SBA COMMUNICATIONS CORPORATION

By:  

/s/ Jeffrey A. Stoops

   

Name:

 

Jeffrey A. Stoops

   

Title:

 

Chief Executive Officer and President

 

Accepted:

 

LEHMAN BROTHERS INC.,

as Representative of the Initial Purchasers

By:  

/s/ Alex Sade

   

Name:

 

Alex Sade

   

Title:

 

Managing Director

DEUTSCHE BANK SECURITIES INC.,

as Representative of the Initial Purchasers

By:  

/s/ Mark Federick

   

Name:

 

Mark Federick

   

Title:

 

Managing Director

By:  

/s/ Elizabeth Chang

   

Name:

 

Elizabeth Chang

   

Title:

 

Director

 